NO. 12-14-00159-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

BRANDON SIMMONS,                                           §       APPEAL FROM THE 114TH
APPELLANT

V.                                                         §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §       SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
       Brandon Simmons appeals following the revocation of his community supervision. In
one issue, Appellant argues that the trial court erroneously assessed attorney’s fees as part of his
court costs. We affirm.


                                                  BACKGROUND
       Appellant was charged by indictment with possession of between one and four grams of
methamphetamine and pleaded “guilty.”                    The indictment further alleged that Appellant
previously had been convicted of felony possession of a controlled substance. The trial court
found Appellant “guilty” as charged and, following a hearing, sentenced Appellant to
imprisonment for ten years.1 However, the trial court suspended Appellant’s sentence and placed
him on community supervision for five years.
       Thereafter, the State moved to revoke Appellant’s community supervision, arguing that
Appellant had violated the terms and conditions thereof. A hearing was conducted on the State’s
motion, at which Appellant pleaded “true” to the allegations. Ultimately, the trial court found




       1
           The trial court also found the enhancement allegation to be “true.”
that Appellant had violated the terms of his community supervision, revoked his community
supervision, and sentenced him to imprisonment for eight years. This appeal followed.


                                               ATTORNEY’S FEES
         In his sole issue, Appellant argues that the trial court improperly assessed costs against
him in the form of attorney’s fees after it found him to be indigent. The record demonstrates that
Appellant was found to be indigent, and there is no contradictory evidence concerning that
finding. The judgment placing Appellant on community supervision includes an assessment of
$580.00 in court costs. Following the revocation of Appellant’s community supervision, a bill of
costs was prepared. That bill of costs sets forth $280.00 in court costs and reflects a zero
balance. Appellant points out that the costs assessed in conjunction with the order placing him
on community supervision exceed the amount set forth in the bill of costs issued in conjunction
with the order revoking his community supervision by exactly three hundred dollars. Thus, he
contends, attorney’s fees in the amount of the difference were improperly assessed in
conjunction with the first judgment.2
         Any issues related to Appellant’s original plea proceeding may be considered only in an
appeal of the original order placing Appellant on community supervision. See Riles v. State, 452
S.W.3d 333, 337 (Tex. Crim. App. 2015). However, any procedural default of this kind must be
premised on the appellant’s knowledge of, and failure to challenge, an issue. See id.
         Appellant did not appeal from the 2010 judgment placing him on community supervision.
But the record reflects that Appellant previously had acknowledged his obligation to pay
attorney’s fees. Specifically, Appellant signed a written statement of the conditions of his
community supervision.            Among those conditions, under the boldfaced heading entitled
“FINANCIAL CONDITIONS[,]” was the requirement that Appellant “[p]ay all court cost[s],
including any appointed counsel fee at the rate of $20.00 each month beginning July[] 2010.”
Moreover, at Appellant’s 2010 sentencing hearing, the court stated to Appellant as follows:
“You understand there will be additional conditions regarding payment of fees and things like



         2
          There is no evidence that these costs were, in fact, assessed as attorney’s fees. Appellant states that “this
Court is aware from dozens of other cases [that] some district courts have routinely assessed a $300 fee for costs of
an attorney appointed after a finding that a defendant is indigent.” In our analysis of Appellant’s sole issue, we
consider only the record before us.


                                                          2
that that will be included in the actual written copy that you receive?” Appellant stated that he
understood these conditions.3
         Based on the foregoing, we conclude that Appellant had sufficient knowledge that costs
had been assessed against him, which could include fees for appointed counsel.                               It was
unnecessary that Appellant wait for the bill of costs to appeal the assessment of these costs. See
id. Therefore, we hold that Appellant has forfeited his complaint, if any, that the trial court erred
in assessing attorney’s fees against him in conjunction with the 2010 judgment.                              See id.
Appellant's sole issue is overruled.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                                             BRIAN HOYLE
                                                                                Justice

Opinion delivered July 31, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         3
            In Riles, the court noted that the order placing the appellant on deferred adjudication community
supervision set forth next to the fine that for “court costs: see attached.” Id. The court continued, stating that the
appellant “should have taken pause at this. However, she did not.” Id. The court further noted that there was no
bill of costs attached to the order at that time. See id.


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2015


                                         NO. 12-14-00159-CR


                                       BRANDON SIMMONS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0139-10)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.